DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,10-15 are rejected under 35 U.S.C. 102(1)(a) as being anticipated  by Kwon [US Pub# 2015/0107384].

Regarding claim 1: Kwon discloses a plug (233) intended to close an orifice of a casing, said plug comprising a solid hub (239), with a central axis, arranged so as to plug the orifice of the casing,  a retaining member (231) secured to the hub (233) and arranged so as to cooperate with the casing in order to ensure the axial fastening of the plug (233) in the orifice of the casing, 
a lash adjustment carriage (207, see fig 3), which is distinct from the hub (239) and which is movably mounted on a guide support (247) carried by the hub (239), said guide support (247) being arranged so as to axially retain said carriage and to guide the relative displacement of said carriage (207) relative to the hub (239) according to a lash adjustment transverse to the central axis,
a spring-type elastic member (237) interposed between the guide support (247) and the carriage (207) so as to elastically urge said carriage in displacement according to the lash adjustment direction,
an orientation member (243) arranged to be able to cooperate with a matching orientation member (229) provided in the casing (209), so as to orientate the plug (233), and consequently the lash adjustment direction defined by the guide support (247) an azimuth around the central axis, according to a predetermined orientation with respect to the casing.
Regarding claim 2: Kwon discloses wherein the guide support (247) is formed integrally in one-piece, with the hub (239).
Regarding claim 4: Kwon discloses wherein the orientation member (243) is formed integrally in one-piece with the hub and/or integrally in one-piece with the guide support.
Regarding claim 5: Kwon discloses wherein the guide support (247) has a receiving hole drilled in the lash adjustment direction to receive the elastic member, the elastic member being formed by a helical spring ( see fig 2).

Regarding claim 7: Kwon discloses wherein the carriage (207) is formed by a portion of a cylinder oriented according to the central axis and which comprises a guide slot on a intended to cooperate with the guide support (247) of the hub to axially retain the carriage (207) on the hub  while enabling the sliding of the carriage (207) according to the lash adjustment direction, and which comprises, on the axially opposite face a bearing (see fig 2) housing on the axially opposite face, arranged so as to accommodate a bearing (205), intended to support and guide a worm screw in rotation the worm screw (101)  being contained within the casing (209).
Regarding claim 8: Kwon discloses wherein the periphery of the carriage (207) is provided with a damper pad (313) made of elastomer, intended to cooperate with the inner wall of the orifice to avoid or attenuate shocks of the carriage (207) against the casing.
Regarding claim 10: Kwon discloses A plug element  intended to be part of casing plug said plug element comprising hub with a central axis, on a face of which is formed, integrally in one-piece with the hub (239) a projecting guide support (247) which forms a guide rail with a hook-like section, intended to retain and guide a carriage (12) and oriented according to a direction called « lash adjustment direction » (ZZ’) traverse to the central axis, said guide support (247) also carrying an orientation member (243), allowing defining an azimuthal orientation of said lash adjustment direction with respect to the central axis.

Regarding claim 11-15: Kwon discloses A reducer comprising a worm wheel (201) and worm screw mechanism housed within a casing (209) plugged by plug whose hub is coaxial with the axis of rotation of the worm screw, and whose lash adjustment carriage (207) is arranged so as to press said worm screw (203) against the worm wheel (201).
wherein the bearing (205) is a roller bearing, wherein the orientation member (243)
is an axial rib (see fig 2 the side portions of 243), wherein the hook-like section (239) is
a T-shape (see fig 3, at surface of 229), wherein the hook-like section is a dovetail shape.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon [US Pub# 2015/0107384] in view of Hong [US Pub# 2015/0040707].

Regarding 9: Kwon does not show wherein the hub is provided with a sealing gasket, intended to ensure a junction between the hub and the wall of the orifice which is sealed at least to liquid water. However Hong shows a sealing gasket (217), intended to ensure a junction between the hub and the wall of the orifice which is sealed at least to liquid water (see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided a seal gasket between the housing and the hub to prevent any contamination such dust and debris.

Response to Arguments
In response to applicant argument It is evident from at least Fig. 5 of Kwon that the adjusting member 239 has a central hole and thus is not a solid hub. Indeed, the adjusting member 239 must have a central hole (and thus not be solid) to be able to insert the support member 245.
Under the broadest reasonable interpretation, the member 239 is interpreted as solid piece even though it has central hole, it does not necessary mean that element 239 is not solid hub.
In response to applicant argument that it is evident that the adjustment direction
of the device in Kwon is along the axis of the adjusting member 239. In other words, the
adjustment direction is coincident to the alleged central axis of the alleged solid hub. This is
contrary to the above-quoted features, which recite "a lash adjustment direction transverse to the
central axis."
The transverse direction  is interpreted as the axis passing through the worm gear and the central axis as the axis of movement of the adjustment member. 


    PNG
    media_image1.png
    771
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    809
    629
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658